Citation Nr: 0311354	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  98-17 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Daniel R. McGarry, Counsel

INTRODUCTION

The veteran had active duty service from January 1987 to 
January 1990, and from December 1990 to June 1991.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions in which of the 
Department of Veterans Affairs (VA) regional office (RO) in 
Nashville, Tennessee, denied entitlement to service 
connection for PTSD for the purpose of entitlement to accrued 
benefits, and denied entitlement to DIC benefits.


REMAND

At the time of his death, the veteran had a pending claim for 
service connection for PTSD and undiagnosed illnesses claimed 
as related to his service in Southwest Asia during the 
Persian Gulf War.

The appellant contends that the veteran's death from multiple 
injuries in an automobile accident is related to medications 
he was taking for PTSD and undiagnosed illnesses related to 
his service in Southwest Asia during the Persian Gulf War.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002)) became law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, to notify a claimant of 
VA's inability to obtain certain evidence, and when necessary 
to decide a claim, afford the veteran a medical examination.  

This case involves an appeal from a claim that has been 
pending since November 1997.  The record does not reflect 
that the RO has taken action on this case consistent with the 
VCAA.  A remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  Because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA concerning the issues remanded to the Board by 
the Court, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a 
neuropsychiatric disorder, including PTSD 
and the other disorders listed in his June 
1995 claim, including fatigue, headaches, 
muscle and joint pain, neurological 
symptoms, sleep disturbance, and 
gastrointestinal symptoms.  The RO should 
take all necessary steps to obtain any 
pertinent records that are not currently 
part of the claims folder and associate 
them with the claims folder.  This should 
include obtaining copies of records from 
VA medical centers at Nashville and 
Murfreesboro, Tennessee, and the VA 
outpatient clinic at Chattanooga, 
Tennessee, if such records have not 
already been obtained and made a part of 
the claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



